                        Case 20-18850-LMI       Doc 15     Filed 08/21/20     Page 1 of 1




           ORDERED in the Southern District of Florida on August 20, 2020.




                                                           Laurel M. Isicoff
                                                           Chief United States Bankruptcy Judge
___________________________________________________________________________

                             IN THE UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF FLORIDA

             In Re:
             2960 Romero                                 Case No: 20-18850-LMI
                                                         Chapter 13
                         Debtor.
             ______________________________/



               ORDER GRANTING EX-PARTE MOTION TO CORRECT DEBTORS NAME

               This matter came before the court on Ex-Parte Motion to Correct the Debtors
              Name. The court having reviewed said motion, and being fully advised hereby:

                    1. Debtor’s Ex-Parte Motion to correct name is GRANTED.

                    2. The clerk of the court is directed to correct the debtors name to

                        Vincente Romero on the docket.

                                                       ###

             Copies furnished to:

             Attorney Robert Sanchez, Esq. shall serve a conformed copy of this order upon all
             parties in interest and shall file a Certificate of Service of same with the Clerk of the
             Court
